—In an action to recover damages for personal injuries, etc., the defendant Town of Oyster Bay appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Lock-man, J.), dated April 14, 1999, as denied that branch of its motion which was to dismiss the complaint insofar as asserted by the plaintiff Richard Thomas and granted that branch of the plaintiffs’ cross motion which was to strike its third affirmative defense insofar as asserted against the plaintiff Richard Thomas.
Ordered that the order is affirmed insofar as appealed from, with costs.
In this action to recover damages for personal injuries, etc., the appellant, Town of Oyster Bay, claims that the alleged lack of specificity of the notice of claim undermined its investigative efforts. The Town, however, failed to show what investigation, if any, was undertaken pursuant to the notice of claim. Therefore, the Supreme Court properly denied that branch of its motion which was to dismiss the complaint insofar as asserted by the plaintiff Richard Thomas, and granted that branch of the plaintiffs’ cross motion which was to strike its third affirmative defense insofar as asserted against Thomas (see, Mayer v Dupont Assocs., 80 AD2d 799). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.